Citation Nr: 1425137	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, prior to September 9, 2013.

2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, since November 1, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, prior to March 8, 2012.

4.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, from March 8, 2012, to May 15, 2013.

5.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, since May 15, 2013.

6.  Entitlement to a separate compensable evaluation for radiculopathy of the right upper extremity, due to the service connected cervical spine disability.

7.  Entitlement to a separate compensable evaluation for loss of the senses of smell and taste, due to the service connected cervical spine disability.

8.  Entitlement to a separate compensable evaluations for radiculopathy of the left and right lower extremities, due to the service connected lumbar spine disability.

9  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1978 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 Decision Review Officer (DRO) decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for cervical and lumbar spine disabilities and assigned 10 percent evaluations for each, effective from May 14, 2010.  The DRO decision came on appeal of a September 2010 rating decision which had denied service connection.  

During the pendency of the appeal, the RO granted an increased 20 percent evaluation for the low back disability for the period of March 8, 2012, to May 15, 2013.  This is not the maximum rating possible, and the Veteran has continued to express her disagreement with the assigned evaluation for all stages.  All periods of evaluation for the low back are therefore considered to be on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO also granted a period of temporary total disability as a result of surgery on the cervical spine, from September 9, 2013, to November 1, 2013.  This does represent an award of the maximum possible evaluation, and hence that period is no longer considered to be on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has expressly argued that her service-connected disabilities prevent her from working, and so that issue is inferred as part of the current appeal.

The Veteran testified at a March 2014 hearing held before the undersigned via videoconference from the RO; a transcript is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of evaluation of a cervical spine disability since November 1, 2013, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 9, 2013, the cervical spine disability was manifested by pain, with guarding and muscle spasm severe enough to result in an abnormal spinal contour; there was no limitation of motion in flexion to 15 degrees or less.

2.  Throughout the appellate period, the lumbar spine disability has been manifested by no worse than limitation of motion to between 30 and 60 degrees of flexion, due to pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial 20 percent evaluation, but no higher, for a cervical spine disability, prior to September 9, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an increased initial 20 percent evaluation, but no higher, for a lumbar spine disability, prior to March 8, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for an initial evaluation in excess of 20 percent for a lumbar spine disability, from March 8, 2012, to May 15, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for an increased initial 20 percent evaluation, but no higher, for a lumbar spine disability, since May 15, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection for cervical and lumbar spine disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all findings necessary for application of the rating criteria.

At the Veteran's March 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Rating Schedule provides for evaluation of back disabilities under either of two sets of criteria.  Disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion; non-disc disease is rated solely as limitation of motion.  38 C.F.R. § 4.71a.  For disc disease, an "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Both the cervical and lumbar spine disabilities are noted to involve disc disease to some degree.  However, although the Veteran has reported being incapacitated for extended periods of time, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  At best, private records document periods of light duty or no work, but they do not show the Veteran to be confined to bed.  A VA doctor did at one time indicate a history of quite extensive incapacitation, but when asked to document the basis for such, the examiner could not do so, and in fact stated that there was no IVDS present which would warrant application of those standards.  In the absence of any medical statement indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.  

The Board will therefore focus on the General Rating Formula for Diseases and Injuries of the Spine, which rates based on limitation of motion.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

	Cervical Spine

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.  

Under the applicable General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Throughout the appellate period, the Veteran has complained of cervical spine pain, particularly with use, reporting difficulty with mobility and extended periods of activity.  Private treatment records, submitted by the Veteran, as well as SSA records, document regular visits for chiropractic adjustments.  Some limitation of motion is noted, but measurements are not provided; it is described as minimal.

At a VA examination in July 2010, she stated that pain was normally fairly low level, 1-2/10, but with extended flexion or after activity with lots of movement, such as riding a boat on choppy water, it would flare to 8-9/10.  The flare-ups were not predictable, but would last for four or five days.  Physical examination showed no abnormal curvature or posture.  Range of motion testing revealed flexion, extension, and lateral flexion (bilateral) were each to 35 degrees, and rotation was to 70 degrees bilaterally.  No pain was reported with movement, but there was "tightness."  Repetitive motion did not result in increased limitations.  

In March 2012, the Veteran again reported problems with flare-ups of symptoms; she stated her neck would feel weak, and her head heavy.  Flexion was measured to 40 degrees, as was extension.  Lateral flexion was to 30 degrees to each side, and rotation was to 20 degrees bilaterally.  Motion was the same with repeated movements.  While the examiner commented that there was no objective sign of pain with motion, the Veteran was anxious and tearful, and developed a tremor when rotating her head.  These were associated with muscle tension and fear.  Guarding and muscle spasm did result in abnormal spinal contour.  

A May 2013 VA examination revealed complaints of neck weakness and pain, with flare-ups, particularly with rotational movements.  Range of motion was measured as full and complete, even with repetitive movement.  The examiner did report that movement was weakened, and painful.  There was localized tenderness and guarding or spasm, but not resulting postural abnormalities.  The examiner commented that IVDS was present, and resulted in at least 6 weeks of incapacitation over the past year.  In an addendum , the examiner later stated that a diagnosis of IVDS was not warranted; the Veteran does have degenerative disc disease.  He also could not identify any documentary support for the assertion that more than 6 weeks of incapacitating episodes had occurred over the prior year.

The record reflects that as of the March 2012 VA examination, the Veteran clearly met the Schedular criteria for a 20 percent evaluation; guarding and spasms were severe enough to result in an abnormal spinal contour.  July 2010 and May 2013 examinations, however, fail to show such.  No examiner reports any limitation of motion which would warrant assignment of an increased evaluation at any time during the appellate period.  

Nevertheless, the Board has determined that an increased, 20 percent evaluation is warranted for all periods prior to September 9, 2013.  The Veteran has competently and credibly reported that even usual daily activity can cause flare-ups of her symptomatology, and she and medical records describe a fair degree of functional impairment at such times, due to pain and weakness.  She argues that these periods of increased symptoms more appropriately reflect her actual disability picture.  The Board agrees, and finds that the March 2012 examination, in describing what appears to be the disability picture with flare-ups, best represents the evaluation to be assigned.

No evaluation in excess of 20 percent is warranted.  There is no description of a functional equivalent of ankylosis of the cervical spine, and the described movement, even on flare-ups, well exceeds 15 degrees.  

This decision does not address the potential separate evaluations for neurological problems, such as neuropathy and loss of senses of smell and taste, reported by the Veteran as associated with her cervical spine problem.  The current record is insufficient to address such, and so they will be considered under the Remand, below.

	Lumbar Spine

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Private treatment record provided by the Veteran and considered by SSA in finding the Veteran to be totally disabled note repeated complaints of pain and limitation of motion of the low back; these interfered with her work at a grocery store.  She had to lift fair amounts of weight repetitively to fill delivery orders.  Physical therapy notes from May 2010 show a limitation of motion of approximately 70 degrees.  She could no longer tolerate activities like golf or bowling.

At the July 2010 VA examination, the Veteran reported that following loading groceries for delivery, her low back felt weak and she had to use a back support.  She sought treatment, and has avoided significant lifting since.  She reported constant low back pain, more on the left.  She denied radiation, but stated she felt weak and fatigued.  Activity aggravated usual 2-3/10 pain to 8-9/10.  Flare-ups lasted for several hours.  She treated with medication and rest, and avoided all activity at those times.  The low back appeared normal on examination.  Range of motion testing showed "pulling discomfort" at 85 degrees of flexion, and at a full 30 degrees of left lateral extension.  Other planes of motion were full and painless.  There were no spasms or postural or gait abnormalities.  

The March 2012 VA examination showed continued complaints of bilateral low back pain, with stiffness and some spasm.  The Veteran stated that if she did not remain active, she would have pain down her legs, and had lost stool when coughing.  Lying down could cause flare-up of symptoms.  Range of motion was measured to 45 degrees flexion, with pain at the endpoint. All planes of motion demonstrated some limitation.  Repeated movement did not cause additional limitations.  No spasm or guarding was noted.  Neurological examination was unremarkable.  

In May 2013 the Veteran again complained of pain and weakness of the low back, with limited flexion.  She had pain at night when lying down, and occasionally had pain down her legs, particularly if she does not remain active.  She stated her pain was constant, dull, and aching, with some stiffness and spasm.  Range of motion testing showed flexion to 75 degrees, with pain.  All other planes of motion were full and complete, with no indications of pain.  After repeated movement, five additional degrees of flexion were lost.  There was no spasm or guarding at the examination, and neurological examination was normal.  The examiner did identify IVDS, and stated that incapacitating episodes exceeded 6 weeks total over the past year.  In a September 2013 addendum sought to clarify this, the examiner stated that there was not in fact any IVDS.  He stated he had checked that indicator in error; the Veteran had degenerative joint disease.

As with the cervical spine, the evidence of record shows that the Schedular requirements for assignment of a 20 percent evaluation were met in the March 2012 VA examination; such is currently assigned through May 15, 2013, the date of the next VA examination showing the criteria are no longer met.

However, also as with the cervical spine, the Board has determined that a 20 percent evaluation, but no higher, most closely approximates the actual degree of functional impairment related to the low back throughout the appeal period.  The Veteran has argued that her disability should be evaluated based on the limitation present during flare-ups, and the Board agrees.

Private and VA records show that with activity, pain and weakness increase markedly in the low back.  The Veteran has consistently had lifting restrictions imposed to avoid such, and she has had to restrict her recreational activity as well.  Physical therapy notes from 2010 reflect impairment of flexion to 70 degrees, as does the March 2012 examination.  Based on the Veteran's consistent credible and competent descriptions of her level of impairment with activity, and the corroboration of such in medical records, the Board has determined that the overall disability picture presented most closely approximates the criteria for a 20 percent evaluation at all times under appeal.

No evaluation in excess of 20 percent is warranted at any time during the appellate period.  There is no description of any limitation of motion or function of the lumbar spine approaching 30 degrees of flexion or less, or of ankylosis.  The retained degree of function does not merit the higher level of disability.  

Potential neurological manifestations of the lumbar spine disability are addressed in the remand section below.

	Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria here are adequate.  While the General rating Formula focuses on limitation of motion, application of such requires consideration of the DeLuca factors, such as pain, weakness, fatigue, incoordination, and lack of endurance.  The assigned Schedular rating contemplates the actual degree of functional impairment caused by the cervical and lumbar spine disabilities, squarely addressing the Veteran's complaints.  To the extent the Veteran has argued manifestations beyond the scope of the criteria, such as neurological symptoms, these are separately addressed under different Diagnostic Codes where present.  Accordingly, no further discussion of 38 C.F.R. § 3.321 is required.


ORDER

An increased initial 20 percent evaluation for a cervical spine disability, prior to September 9, 2013, is granted.

An increased initial 20 percent evaluation for a lumbar spine disability, prior to March 8, 2012, is granted.

An initial evaluation in excess of 20 percent for a lumbar spine disability, from March 8, 2012, to May 15, 2013, is denied.

An increased initial 20 percent evaluation for a lumbar spine disability, since May 15, 2013, is granted.



REMAND

With regard to evaluation of the cervical spine since the ending of the period of temporary total disability evaluation on November 1, 2013, remand is required for updated clinical findings.  Additionally, proper development for and consideration of neurological manifestations for the entirety of the appeal period, since May 14, 2010 is required.

The Veteran underwent surgery on her cervical spine in September 2013; she has not been physically examined for that disability since.  At her March 2014 hearing, the Veteran indicated that since surgery, there have been changes in the status of her disability, both in the cervical spine itself and in related manifestations.  Remand is therefore required to ensure an accurate and current disability picture is considered.

Further, as is noted above, the Veteran has complained of right arm peripheral neuropathy and impairment smell and taste.  The current record is unclear as to whether these conditions currently exist, and if so, whether they are related to the service-connected cervical spine disability.  On remand, diagnoses and etiology for these complaints must be addressed.

The Board notes that for VA compensation purposes, a "current disability" is one that was manifested at any time during the appeal period, even if it resolved prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The examination on remand must address the status of the conditions since the filing of the current claim, in May 2010.

Similarly, the record reflects complaints of and intermittent medical findings related to neurological manifestations of the lumbar spine disability in the lower extremities.  On remand, examination is required to clearly identify the presence or absence of such at any point during the appellate period, and to provide sufficient information to allow appropriate evaluation.

Finally, the question of TDIU entitlement is inextricably intertwined with the appeal for increased evaluation of the cervical spine.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  TDIU is dependent upon consideration of the impact of service-connected disabilities on the ability to secure and follow substantially gainful employment, and so the current status of all such disabilities must be resolved for a full and fair adjudication of TDIU.

TDIU also considers factors such as education, training, and work history.  A clear picture of such factors would be assisted by the filing of a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran should be asked to complete such on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must describe in detail the current status of the service-connected cervical spine disability, to include a full description of the current status of her surgical scar.

3.  Schedule the Veteran for appropriate VA neurology examinations (peripheral nerves and/or senses of smell and taste).  The claims folder must be reviewed in conjunction with the examination, and any necessary testing, such as EMG or NCV, must be accomplished at the direction of the examiner.  

The examiner must:

a) With regard to the cervical spine, identify all current neurological manifestations related to the cervical spine.  The Veteran's complaints of right arm neurological symptoms (pain, numbness and tingling, etc.) and the loss or decrease of her senses of taste and smell must be specifically addressed.  Clear statements regarding the relationship (at least as likely as not caused or aggravated by), if any, to the cervical spine disability are required.

If any such manifestation is not present at examination, the examiner must clearly state whether such was present at any time since May 2010, even if currently resolved, and describe manifestations or related functional impairments to the extent possible.

b) With regard to the lumbar spine, identify all current neurological manifestations related to the lumbar spine.  Complaints of radiating pain and any sensory or motor impairments must be specifically addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to separate evaluations for additional neurological manifestations of the cervical and lumbar spine disabilities.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


